Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of                                             Aug 12 2014, 9:14 am
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

ANDREW B. ARNETT                                      GREGORY F. ZOELLER
Indianapolis, Indiana                                 Attorney General of Indiana

                                                      CHANDRA K. HEIN
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

SERGIO POITAN,                                        )
                                                      )
       Appellant-Defendant,                           )
                                                      )
               vs.                                    )      No. 73A01-1311-CR-512
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                       APPEAL FROM THE SHELBY CIRCUIT COURT
                          The Honorable Charles D. O’Connor, Judge
                               Cause No. 73C01-1212-FB-42


                                           August 12, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Chief Judge
                                     Case Summary

       While Dylan Drake was asleep at his grandmother’s house, Sergio Poitan entered

the house and stole approximately $600 in cash out of Dylan’s wallet, which was in his

boot. Poitan was found guilty by a jury of Count I: Class B felony burglary and Count II:

Class D felony theft. The trial court sentenced him to twelve years on Count I, with two

years suspended to probation, and two years on Count II. The court ordered the sentences

to be served concurrently, for an aggregate term of ten years. Poitan now appeals, arguing

that the evidence is insufficient to support his convictions and that his sentence is

inappropriate in light of the nature of the offenses and his character. Finding the evidence

sufficient to support his convictions and that Poitan’s sentence is not inappropriate, we

affirm the trial court.

                             Facts and Procedural History

       December 12, 2012, was payday for Dylan Drake. Tr. p. 18-19. At 5:30 p.m. that

day Dylan ended his shift at his day job at Christian Electric in Shelbyville and went to

cash his paycheck in the amount of $733.33 at “Check Into Cash.” Id. at 19; State’s Ex. 8.

Dylan then paid a few bills, leaving him with $600 to $630 cash in his wallet, and went to

work his evening job. Tr. p. 19-20. Around 11:00 p.m. Dylan finished working at his

second job and drove to the house of his eighty-five-year-old grandmother, Martha Drake

(“Grandmother”), to spend the night.       Id. at 20.   Grandmother, who suffered from

Alzheimer’s disease and dementia, was in the house asleep.           Id. at 21.    Once at

Grandmother’s house, Dylan locked the front door behind him, placed his wallet in his

boot, and went to bed in his room at the back of the house. Id. at 21-24. Dylan’s boots


                                             2
were right next to his bed. The next morning, however, Dylan’s wallet was not in his boot.

Id. at 23, 25. After searching for his wallet without success, Dylan eventually went to

work. Id. at 25. Later that day Grandmother called and informed Dylan that she had found

his wallet on the kitchen counter, but there was no cash inside. Id. at 25-26. Grandmother

also told him that the dead-bolted back door to the house had been opened. Id. But because

there was a broken key in the lock for that door, there was no way the door could be opened

from the outside; therefore, the door had to be left open by going out, not coming in. Id.

at 27. There was no sign of forced entry into the house. Id. at 151.

        On that same night of December 12, Laura Beals,1 Cody Johnson, Kayla,2 and

Poitan were hanging out at Cody’s house. Id. at 47. At the time, Cody was on house arrest

and was wearing a GPS ankle bracelet. Id. at 67, 105. Cody did not leave his house that

night. Id. at 112-13. Kayla left at some point during the evening; however, the rest of the

group slept at Cody’s house. Id. at 48-49. Before everyone went to bed, Poitan set his

alarm for 3:00 a.m., stating “he had some business to do.” Id. at 49-50. Around 4:00-5:00

a.m. Laura was awakened by “the door slamming open.” Laura stated that when Poitan

entered the house he was “really excited” and had “a bunch of money[,] like showing off

[the] money and wow look at all this money I got.” Id. at 51. According to Laura, there

was $600 or more in Poitan’s possession, and when she asked Poitan where he got the

money, Poitan replied his “friend,” Dylan. Id. at 52-54. Poitan then told Laura that he had

entered Grandmother’s house and taken the money from Dylan’s wallet. Id. at 55-56.


        1
         Laura Beals is also referred to as Laura Tucker in the transcript. Tucker is her maiden name, and
she is Corey Tucker’s sister. Tr. p. 45-46.
        2
            Kayla’s last name is not reflected in the transcript. Tr. p. 47.
                                                         3
Poitan explained that he had left the house using the back door, but he did not tell her how

he entered the house. Id. at 56. Poitan then asked Laura to take a picture of the money,

which she did; a few minutes later, at the request of Poitan, the picture of the money was

posted on Cody’s Facebook page. Id. at 58. The cigarettes and lighters Poitan had

purchased with money on his way back to Cody’s house were also in the picture. Id. at 59.

Poitan then left Cody’s house and went to purchase spice using Dylan’s money. Id. at 61.

Because of previous interactions with Dylan, Poitan was aware that Dylan would be paid

on December 12. Id. at 40, 56.

       The next day Laura told her brother, Corey Tucker, what happened and sent him the

picture of the money. Id. at 63, 93. Corey, who was good friends with Dylan, then

contacted Dylan, explained everything that Laura had told him, and said that he had “proof

picture[-]wise” that implicated Poitan. Id. at 93-94. Laura and Corey each sent the picture

of the money to Dylan. Id. at 66. That same day Laura, Corey, and Dylan went to the

police station together and were each interviewed by Detective Deborah Tilford of the

Shelbyville Police Department. Id. at 67, 159. After an investigation, Poitan was arrested.

Id. at 158, 171; Appellant’s App. p. 84.

       The State charged Poitan with Count I: Class B felony burglary and Count II: Class

D felony theft. At trial, two of Poitan’s jail-mates from the Shelby County Jail testified

about information concerning the robbery that Poitan had shared with each of them. Robert

Elliott was in the same jail block as Poitan. Tr. p. 116. Robert testified that Poitan

“basically said what he had done . . . just kinda braggin[g] . . . he had a picture of [the]

money he said he took from . . . the guy.” Id. at 117. Robert also stated that Poitan showed


                                             4
him a picture of the money and said that he had taken the money to his friend’s house and

put it on his friend’s Facebook page. Id. at 119. Although there were some differences in

his story compared to testimony from other witnesses, Robert knew many of the specifics

concerning Poitan’s burglary and theft and stated that Poitan had admitted to the crime and

shared details about his case with Robert “numerous times.” Id. at 120. Robert also had a

chance to read Poitan’s “papers,” which were documents that contained details about

Poitan’s case. Id. at 121, 127. Sammie Stubbs was also in the same jail block as Poitan.

Id. at 135. Sammie testified that Poitan bragged about his case and discussed details of his

case with him. Id. at 136. Sammie further testified that Poitan “pretty much just said that

. . . he broke into the rear of the house. . . . I guess Dylan Drake was passed out asleep and

. . . he stole . . . $500 from his wallet.”3 Id. at 137. Sammie also had been told that during

the course of the burglary Grandmother woke up and walked around the house, unaware

that Poitan was there, and Poitan “didn’t get caught so he left.” Id. at 137, 224. Poitan

also told Sammie that he took a picture of the money and posted in on Facebook. Id. at

140. Sammie, like Robert, had a chance to read Poitan’s “papers,” but he stated that his

testimony was only from his memory of what Poitan had told him, because otherwise, “I’d




        3
          The evidence is unclear on which door Poitan used to enter Grandmother’s house. However,
Poitan was very familiar with the house and had been inside the house on numerous occasions. Tr. p. 39,
88. Poitan did not tell Laura how he entered Grandmother’s house but said that he left the house through
the back door. Id. at 54. Poitan told Robert he entered through the side or laundry door, and Sammie that
he broke into the “rear” of the house. Id. at 118, 137. At trial, Dylan testified that a key was “broken off”
inside the back or side door, “so if its dead bolted . . . or locked period, you can’t get in the door.” Id. at
27. Dylan also testified that the spare key to the house disappeared about a week before the burglary
occurred. Id. at 32. Although it remains unclear how Poitan entered Grandmother’s house, Dylan was the
last person to enter Grandmother’s house that night and stated that he locked the front door behind him and
that the back door was locked when he went to bed. Id. at 24.
                                                      5
be able to give great detail about every little thing. I only remember what he told me.” Id.

at 137, 142.

       A jury found Poitan guilty of both Count I: Class B felony burglary and Count II:

Class D felony theft. At the sentencing hearing the court expressed concern regarding the

Pre-Sentence Investigation report’s indication that Poitan had an extremely high risk of

committing another crime, stating “very rarely have . . . I seen a report that indicates . . .

such a significant high risk.” Id. at 229. The court found the following aggravators: the

age and condition of the burglary victim—Dylan’s grandmother was eighty-five years old

with Alzheimer’s disease and dementia—and Poitan was on probation when he committed

these crimes. The court gave both of these aggravators significant weight and stated in

reference to Poitan being on probation, “I consider that to be of substantial weight . . .

because obviously it demonstrates that you really have no regard for the laws . . . that . . .

most of us adhere to and . . . you’re basically go[ing to] do . . . your own thing.” Id. at

230. The court identified no mitigators and found that the aggravators supported an

enhanced sentence. The court sentenced Poitan to twelve years, with two years suspended

to probation for Count I, and two years for Count II. The court ordered the sentences to be

served concurrently, for an aggregate term of ten years.

       Poitan now appeals.

                                 Discussion and Decision

       Poitan raises two issues on appeal. First, Poitan contends that there was no direct

evidence that he committed the crimes of burglary and theft. Second, Poitan contends that

his sentence is inappropriate in light of the nature of the offenses and his character.


                                              6
                               I. Sufficiency of the Evidence

       Poitan contends that the evidence is insufficient to support his convictions for

burglary and theft. When reviewing the sufficiency of the evidence, we consider only the

probative evidence and reasonable inferences supporting the verdict. Meehan v. State, 7

N.E.3d 255, 257 (Ind. 2014). It is the fact-finder’s role, not that of appellate courts, to

assess witness credibility and weigh the evidence to determine whether it is sufficient to

support a conviction. Id. Appellate courts affirm the conviction unless no reasonable fact-

finder could find the elements of the crime proven beyond a reasonable doubt. Id. It is

therefore not necessary that the evidence overcome every reasonable hypothesis of

innocence. Id. The evidence is sufficient if an inference may reasonably be drawn from it

to support the verdict. Id.

       To convict Poitan of Class B felony burglary under Indiana Code section 35-43-2-

1, the State was required to prove beyond a reasonable doubt that Poitan broke and entered

the dwelling of Grandmother, with the intent to commit a felony therein. To convict Poitan

of Class D felony theft under Indiana Code section 35-43-4-2, the State was required to

prove beyond a reasonable doubt that Poitan knowingly or intentionally exerted

unauthorized control over the property of Dylan with intent to deprive Dylan of any part

of its value or use.

       Poitan argues that there “was no direct evidence that [he] committed burglary and

theft,” and that the evidence introduced was “not probative to a point where a fact finder

could find Poitan guilty beyond a reasonable doubt.” Appellant’s Br. p. 10, 11. While it

may be true that no direct evidence was introduced that Poitan committed burglary of


                                            7
Grandmother’s house and theft of Dylan’s money, it is well established that a conviction

may be based solely on circumstantial evidence. Hayes v. State, 876 N.E.2d 373, 375 (Ind.

Ct. App. 2007) (citing Moore v. State, 652 N.E.2d 53, 55 (Ind. 1995)), trans. denied. See

also Baker v. State, 968 N.E.2d 227, 230 (Ind. 2012) (“Circumstantial evidence alone is

sufficient to sustain a burglary conviction.”). And the verdict will not be overturned if a

reasonable inference can be drawn from the circumstantial evidence. Jones v. State, 783

N.E.2d 1132, 1139 (Ind. 2003).

       In the case before us, Laura—who was with Poitan on the night of the burglary and

theft—testified as to her knowledge of the events on December 12, 2012. This included

Poitan setting his alarm for 3:00 a.m., Poitan coming back to Cody’s house with a large

amount of money approximately one to two hours later, bragging that he had taken the

money from his friend Dylan, and taking and posting a picture of the money on Facebook.

Both Robert and Sammie gave testimony about multiple conversations each of them had

with Poitan while housed at the Shelby County Jail, which essentially described Poitan

entering Grandmother’s house and taking Dylan’s money. While Laura physically took

the picture of the money with her phone, Robert and Sammie both testified that Poitan

showed them the picture. Poitan contends the evidence introduced was “not probative to a

point where a fact finder could find [him] guilty beyond a reasonable doubt,” arguing that

“a reasonable fact finder could not solely rely on [Laura’s] word” because “[Laura’s]

credibility was brought into question” due to her conflicting testimony, and no other

evidence was submitted to corroborate her testimony.4 Appellant’s Br. p. 10-11. Poitan


       4
         When questioned by the police, Laura stated that Poitan’s money consisted of fifty and one-
hundred-dollar bills. Tr. p. 71-73. At trial Laura stated she saw about $600 in Poitan’s possession and
                                                  8
also questions the credibility of the testimony of Robert and Sammie because “both

[Robert] and [Sammie’s] testimony conflicts with the other evidence on the case.” Id. at

11.

        We conclude that a reasonable jury could find beyond a reasonable doubt from these

facts and circumstances that Poitan broke and entered Grandmother’s house, with intent to

knowingly or intentionally deprive Dylan of his property. Further, Poitan’s arguments

concerning the credibility of the witnesses are merely requests to reweigh the evidence,

which we may not do. The evidence is sufficient to support his convictions.

                                    II. Inappropriate Sentence

        Poitan next contends that his sentence is inappropriate in light of the nature of the

offenses and his character. “[T]he Indiana Constitution authorizes independent appellate

review and revision of a trial court’s sentencing decisions.” Brown v. State, 10 N.E.3d 1,

4 (Ind. 2014). “We implement this authority through Indiana Appellate Rule 7(B), which

provides that we may revise a sentence authorized by statute if, after due consideration of

the trial court’s decision we find the sentence is inappropriate in light of the nature of the

offense and the character of the offender.” Id. (quotations omitted). “We have long said

that sentencing is principally a discretionary function in which the trial court’s judgment

should receive considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind.

2008) (citing Morgan v. State, 675 N.E.2d 1067, 1072 (Ind. 1996)). In determining



made no reference to the increments of the bills. Id. at 52-53. The picture of the money, however, depicted
the cash in twenty-dollar bills. State’s Ex. 1. Laura also stated that Poitan told her Dylan was asleep on
the floor, whereas Dylan stated he was asleep in the bed in his room. Tr. p. 23, 56. Also, because no
fingerprints were taken from the wallet and the State did not call Cody Johnson—the other person with
Poitan the night of the crimes—to testify at trial, Laura’s testimony was not corroborated by any evidence
other than the testimony of Robert and Sammie.
                                                    9
whether a sentence is appropriate the court looks at the culpability of the defendant, the

severity of the crime, the damage done to others, and myriad other factors that come to

light in a given case. Id. at 1224. Appellate courts may consider all aspects of the penal

consequences imposed by the trial judge in sentencing the defendant, including the

suspended portion of the sentence. Davidson v. State, 926 N.E.2d 1023, 1025 (Ind. 2010).

Poitan bears the burden on appeal of persuading us that his sentence is inappropriate.

Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

      Concerning the nature of the offenses, Poitan broke into the house of an eighty-five-

year-old woman suffering from Alzheimer’s disease and dementia and stole $600 to $630

from the wallet of Dylan, who works two jobs. Poitan then bragged about the crimes to

his friends, posted a picture of the money on Facebook, and bought drugs with the money.

Poitan argues that the trial court gave too much significance to Grandmother’s age and

condition and that Dylan was the “[t]he true victim in this case” because there was no

evidence of forced entry, Poitan had been to Grandmother’s house before, and nothing in

the residence was taken or disturbed besides Dylan’s money. Appellant’s Br. p. 14. This

argument fails, however, because Poitan was convicted of breaking and entering

Grandmother’s house with intent to commit a felony therein. Therefore, while Dylan’s

money was stolen and he is the victim of theft, it was Grandmother’s house that was

burglarized, and Grandmother is the victim of the burglary.

      In evaluating Poitan’s character, this Court has stated that “[t]he significance of a

criminal history in assessing a defendant’s character is based on the gravity, nature, and

number of prior offenses in relation to the current offense.” Boling v. State, 982 N.E.2d


                                           10
1055, 1060 (Ind. Ct. App. 2013) (citing Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct.

App. 2007)). Even a minor criminal history is a poor reflection of a defendant’s character.

Id. While the trial court acknowledged that Poitan’s criminal history “is not the most

serious . . . that the Court has observed,” Poitan does have a criminal history. Tr. p. 230.

This includes possession of marijuana that, at the time of sentencing, Poitan had an active

warrant for in New York for failure to appear at a court hearing, as well as a pending case

for burglary and theft in Shelby County. PSI p. 4-5. Poitan also has a felony conviction

for intimidation.   Id. at 4-5.   In fact, Poitan was on probation for the intimidation

conviction—an aggravator given significant weight by the trial court—when he committed

the burglary and theft at issue here. Id. at 5. During his time in the Shelby County Jail,

Poitan committed multiple violations including being written up three times for being in

an unauthorized area, using profanity, disturbing the peace, and fighting. Id. at 5. Because

of these violations, Poitan was placed on lockdown for five, ten, and fifteen days, including

thirty days in segregation. Poitan also stated that it was okay to lie and gave the example

of “lying when you don’t want to get in trouble” as an acceptable reason not to tell the

truth. Id. at 8.

       For crimes committed before July 1, 2014, Indiana Code section 35-50-2-5 states

the advisory sentence for a Class B felony is ten years, the maximum sentence is twenty

years, and the minimum sentence is six years. Under Indiana Code section 35-50-2-7 the

advisory sentence for a Class D felony is one and one-half years, the maximum sentence

is six years, and the minimum sentence is three years. Despite the trial court finding that

the aggravators supported an enhanced sentence, Dylan was sentenced well below the


                                             11
maximum to twelve years, with two years suspended to probation, for Count I, and two

years for Count II. The sentences are to be served concurrently, for an aggregate term of

ten years. Because the sentences are concurrent with two years suspended on Count I,

Poitan will serve only the ten-year advisory sentence for a Class B felony.

       Considering these facts and in light of the nature of the offenses and his character,

Poitan has failed to persuade us that his twelve-year sentence, with two years suspended to

probation, is inappropriate.

       Affirmed.


FRIEDLANDER, J., and MAY, J., concur.




                                            12